DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is a First Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been fully considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12-13, 15-15, 17-18 of U.S. Patent No. 10/373,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations cited in U.S. Patent No. 10,373,275 below render the claims in the current application obvious to a person of ordinary skill in the art at the time the invention was made.



Claims in U.S. Patent No. 10,373,275
1.    (Currently Amended) A system for market-based financial settlement of transactions within a power network, comprising:

a settlement processor in network communication with at least one grid element in the power network;

wherein the at least one grid element is operable to participate in the power network by supplying power to the power network, providing curtailment as supply, and/or consuming power from the power network;

wherein the at least one grid element is operable to transmit a settlement message via Internet Protocol (IP)-based messaging to the settlement processor in real-time or within approximately 15 minutes after the participation of the at least one grid element in the power network;

wherein the settlement message comprises an IP packet including at least one kilowatt packet (KWP) unit based on revenue grade metrology data associated with the participation of the at least one grid element in the power network, wherein the at least one KWP unit includes the revenue grade metrology data transformed into settlement data and provides a quantifying market rate for monetization for any unit of kilowatts with respect to time;

wherein the settlement processor is operable to provide a market-based financial settlement for the at least one grid element based on the at least one KWP unit.
1. A system for market-based financial settlement of transactions within a power network, comprising:

a settlement processor operable to communicatively connect with at least one grid element in the power network; 

wherein a settlement message is transmitted via Internet Protocol (IP)-based messaging from the at least one grid element to the settlement processor in real-time or within approximately 15 minutes after a participation of the at least one grid element in the power network; 

wherein the settlement message comprises an IP packet including at least one kilowatt packet (KWP) unit based on the participation of the at least one grid element in the power network; 

wherein the participation comprises supplying power to the power network, providing curtailment as supply, and consuming power from the power network; 

wherein the participation of the at least one grid element provides reserves and/or grid stabilization for the power network; 

wherein the settlement message further comprises revenue grade metrology data associated with the participation of the at least one grid element within the power network; 

wherein the at least one KWP unit includes measured data transformed into settlement grade data for the market-based financial settlement and provides a quantifying market rate for monetization for any unit of kilowatts with respect to time.
2.    (Original) The system of claim 1, wherein each of the at least one grid element is operable to generate at least one Power Supply Value (PSV) representing a supply equivalence based on a reduction of power consumption by the at least one grid element confirmed by measurement and verification.


3. The system of claim 1, wherein the settlement message further comprises at least one power supply value (PSV) unit.
4.    (Original) The system of claim 2, wherein the settlement processor is operable to aggregate the at least one PSV to form a power trading block (PTB).
4. The system of claim 3, wherein the settlement processor is operable to aggregate the at least one PSV unit to form a power trading block (PTB).
5.    (Original) The system of claim 1, wherein the revenue grade metrology data includes measured data that provide a higher rate for settlement compared with a projected, an estimated, or a Validation, Estimating and Editing (VEE) rate.
5. The system of claim 1, wherein the revenue grade data includes measured data that provide a higher rate for settlement compared with a projected, an estimated, or a Validation, Estimating and Editing (VEE) rate.
6.    (Original) The system of claim 1, wherein the settlement message further comprises a geodetic reference, an element identifier, a grid element type, a grid element function, a grid element capacity, a grid element profile, a grid element attachment point reference, a grid element balancing authority association, a grid element owner identifier, and a grid element compatibility identifier.
9. The system of claim 8, wherein the at least one resource settlement point functions as an attachment point for the at least one grid element.
7.    (Original) The system of claim 1, wherein the settlement message further comprises a delivery priority based on priority access flags, virtual private networks, independent identifying addresses, manufacturer specific identifying codes, or combinations thereof.
12. The system of claim 1, wherein the settlement message further comprises a priority of delivery having at least one of priority flags, virtual private network, independent identifying addresses, and manufacturer specific identifying codes.
8.    (Original) The system of claim 7, wherein the independent identifying addresses are selected from the group consisting of Electronic Serial Numbers (ESN), International Manufacturer Equipment Identifiers (IMEI), and Media Access Control (MAC) addresses.
13. The system of claim 12, wherein the independent identifying addresses are selected from the group consisting of Electronic Serial Numbers (ESN), International Manufacturer Equipment Identifiers (IMEI), and Media Access Control (MAC) addresses.
9.    (Original) The system of claim 1, wherein the settlement processor is operable to provide the market-based financial settlement for the at least one grid element at one or more resource settlement points.
8. The system of claim 1, further comprising at least one resource settlement point, wherein the at least one resource settlement point provides for the location of the market-based financial settlement of the at least one grid element for participation in the power network.
10.    (Original) The system of claim 9, wherein the one or more resource settlement points are dynamic.
10. The system of claim 8, wherein the at least one resource settlement point is dynamic.
11.    (Original) The system of claim 9, wherein the one or more resource settlement points are virtual.

12.    (Original) The system of claim 9, wherein the one or more resource settlement points are determined by a governing entity.


15. The system of claim 1, wherein the at least one grid element acts as a master grid element, and wherein a multiplicity of grid elements aggregate through the at least one grid element, and wherein the at least one grid element represents participation of the multiplicity of grid elements for settlement purposes.
14.    (Currently Amended) A system for market-based financial settlement of transactions within a power network, comprising:

a settlement processor in network communication with at least one grid element in the power network via at least one coordinator;

wherein the at least one coordinator is operable to register the at least one grid element for participation in the power network^.

wherein the at least one grid element is operable to participate in the power network by supplying power to the power network, providing curtailment as supply, and/or consuming power from the power network;

wherein the at least one grid element is operable to transmit a settlement message based on Internet Protocol (IP)-based messaging to the settlement processor via the at least one coordinator in real-time or within approximately 15 minutes after the participation of the at least one grid element in the power network;

wherein the settlement message comprises an IP packet including at least one kilowatt packet (KWP) unit based on revenue grade metrology data associated with the participation of the at least one grid element in the power network, wherein the at least one KWP unit includes the revenue grade metrology data transformed into settlement data and provides a quantifying market rate for monetization for any unit of kilowatts with respect to time;

wherein the settlement processor is operable to provide a market-based financial settlement for 


at least one coordinator operable to communicate with at least one grid element in the power network; 

wherein a settlement message is transmitted via Internet Protocol (IP)-based messaging from the at least one grid element to the at least one coordinator in real-time or within approximately 15 minutes after a participation of the at least one grid element in the power network; 

wherein the settlement message comprises an IP packet including at least one kilowatt packet (KWP) unit based on the participation of the at least one grid element in the power network; 

wherein the participation comprises supplying power to the power network, providing curtailment as supply, and consuming power from the power network; 

wherein the participation of the at least one grid element provides reserves and/or grid stabilization for the power network; 

wherein the settlement message further comprises revenue grade metrology data associated with the participation of the at least one grid element within the power network; 

wherein the at least one KWP unit includes measured data transformed into settlement grade data for the market-based financial settlement and provides a quantifying market rate for monetization for any unit of kilowatts with respect to time.
15.    (Original) The system of claim 14, wherein the at least one coordinator is operable to obtain a market price at the time of the participation of the at least one grid element in the power network via network communication with a power market in real time.

16.    (Original) The system of claim 14, wherein the at least one coordinator is operable to transform the revenue grade metrology data from the participation of the at least one grid element in the power network into the settlement data.
2. The system of claim 1, wherein the settlement processor is operable to transform the revenue grade metrology data into settlement grade data for the market-based financial settlement.
17.    (Original) The system of claim 14, further comprising at least one database operable for storing the settlement data.

18.    (Currently Amended) A method for market-based financial settlement of transactions within a power network, comprising:

providing a settlement processor in network communication with at least one grid element in the power network;

the at least one grid element participating in the power network by supplying power to the power network, curtailing power consumption as supply, and/or consuming power from the power network;

the at least one grid element transmitting a settlement message based on Internet Protocol (IP)-based messaging to the settlement processor in real-time or within approximately 15 minutes after the participation of the at least one grid element in the power network, wherein the settlement message comprises an IP packet including at least one kilowatt packet (KWP) unit based on revenue grade metrology data associated with the participation of the at least one grid element in the power network, wherein the at least one KWP unit includes the revenue grade metrology data transformed into settlement data and provides a quantifying market rate for monetization for any unit of kilowatts with respect to time; and



19.    (Original) The method of claim 18, further comprising at least one coordinator registering the at least one grid element to the power network and routing the settlement message to the settlement processor.

20.    (Original) The method of claim 19, further comprising the at least one coordinator transforming the revenue grade metrology data from the participation of the at least one grid element in the power network into the settlement data.
18. The system of claim 17, wherein the at least one coordinator is operable to transform the revenue grade metrology data into settlement grade data for the market-based financial settlement.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.